   Case 8:19-cv-02309 Document 1-1 Filed 11/29/19 Page 1 of 8 Page ID #:4



                     UNITED STATES DISTRICT COURT

              FOR THE CENTRAL DISTRICT OF CALIFORNIA


TOM SUNGWON SHIN,                          )
                                           )     Case No. 8:19- cv-2309
                     Petitioner,           )
       v.                                  )
                                           )
RALPH DIAZ, Secretary of the               )
California Department of Corrections       )
and Rehabilitation (CDCR)                  )
                                           )
                            Respondent,    )
_______________________________________)
                    _________________________________________

                 PETITION FOR WRIT OF HABEAS CORPUS
                     BY A PERSON IN STATE CUSTODY
                               (28 U.S.C. 2254)
                 _________________________________________


                               BY:   PATRICK MORGAN FORD (SBN 114393)
                                     Law Office of Patrick Morgan Ford
                                     1901 First Avenue, Suite 400
                                     San Diego, CA 92101

                                     (619) 236-0679
                                     Attorney for Petitioner
                                     TOM SUNGWON SHIN




                                       -1-
Case 8:19-cv-02309 Document 1-1 Filed 11/29/19 Page 2 of 8 Page ID #:5



  1.Name and location of court that entered the judgment of conviction under attack:

         Superior Court of Orange County, San Diego, California.

  2. Date of judgement of conviction:

         May 30th, 2018

  3. Trial court case number of the judgment of conviction being challenged:

         No. 18CF0488

  4. Length of sentence:

         Three years in state prison.

  5. Sentence start date and projected release date:

         Petitioner on bail pending appeal, execution of sentence not yet
         commenced.

  6. Offenses for which [petitioner] was convicted or pleaded guilty to:

         One count of pimping (Penal Code §266h(a)).

  7. What was your plea?

         (a) Not guilty     X
         (b) Guilty         _
         (c) Nolo contendre _

  8. If [petitioner] pleaded not guilty, what kind of trial [was] had?

         (a) Jury                X
         (b) Judge only         _

  9. Did [petitioner] testify at trial?

           Yes X No


                                          -2-
    Case 8:19-cv-02309 Document 1-1 Filed 11/29/19 Page 3 of 8 Page ID #:6



                                   DIRECT APPEAL

      10. Did [petitioner] appeal from the judgment of conviction in the California
Court of Appeal?

              X Yes        _ No

       11. If [petitioner] appealed in the California Court of Appeal answer the
following:

             (a) Result:

             Judgment of conviction affirmed.

             (b) Date of result, case number and citation, if known:

             August 28, 2019; Case No. G056674.

             (c) Grounds raised on direct appeal:

             i. The court erred in allowing the jury to consider so-called other
             acts of prostitution;

             ii. The court violated defendant’s right to a fair trial and due
             process by expanding the charge.

             iii. The trial court abus[ed] it’s discretion in not ordering Charlie Do
             to testify or grant him immunity.

             iv. The trial court erred in refusing the allow the defense to obtain a
             handwriting exemplar or a signature card from Charlie Do.

             v. The trial court erred in not allowing the defense to present the
             recorded and transcribed statement of Charlie Do.

             vi. The trial court erred in not providing instructions, definitions and
             distinctions between advertising and solicitation.

             vii. Isolated acts of misconduct justify a new trial.


                                            -3-
    Case 8:19-cv-02309 Document 1-1 Filed 11/29/19 Page 4 of 8 Page ID #:7



              viii. The evidence is insufficient as a matter of law.

       12. If [petitioner] sought direct review of the decision on appeal by the California
           Supreme Court (e.g. a Petition for Review), please answer the following:

              (a) Result: Petition for review denied.

              (b) Date of result, case number and citation, if known: November 13th,
              2019; Case No. S258315.

              (c) Grounds raised:

              i. Is the First Amendment (free speech) violated when the state prosecutes
              an agent of a massage parlor for pimping in violation of Penal Code
              §266h(a) where the agent places advertisements for the massage parlor on
              the Internet?

              ii. Is the submission of advertising on the Internet to promote a massage
              parlor protected by the First Amendment?

              iii. May an agent for a massage parlor that advertises its availability be
              convicted of pimping where there is no reference to sexual activity of
              any kind in the advertisement and where the advertisements are prepared
              by the massage parlor?

              iv. For the purposes of determining whether advertising can be deemed
              pimping in violation of Penal Code §266h(a), may a the Court equate
              advertising with solicitation?

              v. May a prosecutor in a pimping case deliberately limit the charges to
              living off the earnings of a prostitute and later at trial, add the crime of
              soliciting prostitution for money, in order to confuse the jury?

              vi. Is a defendant’s right to due process violated when the court refuses
              to immunize a defense witness who refuses to testify based on the
              Fifth Amendment?


       13. If you filed a petition for certiorari in the United States Supreme Court,
please answer the following with respect to that petition:

                                              -4-
Case 8:19-cv-02309 Document 1-1 Filed 11/29/19 Page 5 of 8 Page ID #:8



     Not applicable.

                 COLLATERAL REVIEW IN STATE COURT

  14. Other than a direct appeal from the judgment of conviction and sentence, [has
      petitioner] previously filed any petitions, applications, motions, (e.g., a Petition
      for writ of Habeas Corpus) with respect to this judgment in the California
      Superior Court?

         Yes     X No

  15. If the answer to #[14] was “Yes,” give the following information:

         Name of Court:

  16. Other than a direct appeal from the judgment of conviction and sentence, [has
      petitioner] previously filed any petitions, applications, motions, (e.g., a Petition
      for writ of Habeas Corpus) with respect to this judgment in the California
      Court of Appeal?

          X Yes    No

  17. If your answer to #[16] was “Yes,” give the following information:

         Petition for Rehearing of direct appeal.

  18. Other than a direct appeal from the judgment of conviction and sentence, [has
      petitioner] previously filed any petitions, applications, motions, (e.g., a Petition
      for writ of Habeas Corpus) with respect to this judgment in the California
      Supreme Court?

         _ Yes    X No

  19. If your answer to #[18] was “Yes,” give the following information:


  20. If you did not file a petition, application or motion (e.g., a Petition for Review
      or a Petition for Writ of Habeas Corpus) with the California Supreme Court
      containing the grounds raised in this federal Petition, explain briefly why you
      did not:

                                         -5-
Case 8:19-cv-02309 Document 1-1 Filed 11/29/19 Page 6 of 8 Page ID #:9



         Not applicable.

          COLLATERAL REVIEW IN THE FEDERAL COURT

  21. Is this your first federal petition for writ of habeas corpus challenging this
      conviction?

         x Yes _ No

                           GROUNDS FOR RELIEF

  22.    The trial court violated petitioner’s due process rights by instructing with
         alternative theories of pimping where the prosecution alleged only one
         theory, both sides addressed that single theory during trial and then the
         court allowed the prosecutor to argue the alternative theory without giving
         notice to the defense.

         Supporting Facts: Petitioner was an advertiser who ran online ads for
         several businesses including a “massage parlor”. He was aware the
         employees occasionally offered hand sex to patrons but he played no part
         in the business and received $1000 per month for his services. He was
         charged with pimping under Penal Code §266h(a) which applies in two
         situations, (a) where a person receives financial support from prostitution
         or, (b) where a person solicits prostitution. The case was charged and tried
         under the first theory but the court instructed on both theories and allowed
         the prosecution to argue liability under the second theory.

         Did you raise [these] ground[s] in the California Supreme Court?

         x Yes. _ No

  23. Do you have any petition or appeal now pending in any court, either state or
      federal, pertaining to the judgment under attack?

         _Yes x No

  24. If you answer to #23 is “Yes,” give the following information:

         Not applicable.


                                        -6-
Case 8:19-cv-02309 Document 1-1 Filed 11/29/19 Page 7 of 8 Page ID #:10



  25. Give the name and address, if known, of each attorney who represented
      In the following stages of the judgment attached herein:

  (a) At the preliminary hearing:

         Roger Diamond, Attorney at Law
         1717 Fourth Street, Third Floor
         Santa Monica, CA 90401

  (b) At arraignment and plea:

         Roger Diamond

  (c) At trial:

         Roger Diamond

  (d) At sentencing:

         Roger Diamond

  (e) On appeal:

         Roger Diamond

  (f) In any post-conviction proceeding:

         This proceeding:

         Patrick Morgan Ford

  (g) On appeal from any adverse ruling in a post-conviction proceeding:

         Not applicable.

  26. Were you sentenced on more than one count of an indictment, or more than
      one indictment in the same court and at the same time?

           Yes     X No


                                      -7-
Case 8:19-cv-02309 Document 1-1 Filed 11/29/19 Page 8 of 8 Page ID #:11



  27. Do you have any future sentence to serve after you complete the sentence
      imposed by the judgment under attack?

         _ Yes x No.

  28. Date you are mailing (or handing to a correctional officer) this Petition to
      this court:

         Petition filed by counsel.


  WHEREFORE, Petitioner prays that the Court grant Petitioner relief to which he

  may be entitled in this proceeding.


  Dated: November 29th, 2019.
                                                    s/Patrick Morgan Ford
                                                    PATRICK MORGAN FORD
                                                    Attorney for Petitioner
                                                    TOM SUNGWON SHIN


  I declare under penalty of perjury that the foregoing is true and correct.

  Executed on November 29th, 2019.
                                                    s/Patrick Morgan Ford
                                                    PATRICK MORGAN FORD,




                                        -8-
